Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or render obvious a motivation to provide a bird feeder having the combination, such as an internal floor portion affixed to an inner periphery of the outer portion between the upper edge and the lower edge dividing the interior cavity into an upper interior cavity and a lower interior cavity, an inner housing being located within the upper interior cavity, the inner housing forming a first reservoir configured to hold bird feed, the outer housing and the inner housing forming an inner access corridor in the upper interior cavity between the inner periphery of the outer portion and an outer periphery of the inner housing, the outer housing having at least one upper access aperture therein to allow access to the inner access corridor and at least one lower aperture therethrough to allow access to the lower interior cavity, the inner housing including at least one feeding aperture for allowing access to bird feed within the first reservoir, the internal floor portion having a plurality of apertures therethrough configured to allow bird feed to drop from the inner access 
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or render obvious a motivation to provide a bird feeder having the combination, such as an internal floor portion affixed to an inner surface of each of the side walls between the upper edge and the lower edge dividing the interior cavity into an upper interior cavity and a lower interior cavity, a plurality of inner side walls located within the upper interior cavity, the inner side walls and a portion of the internal floor portion forming an inner housing having a first reservoir, each inner side wall having a top edge and a bottom edge, the top edge of each inner side wall being affixed to an inner surface of the top portion, the inner side walls extending from the top portion, the bottom edge of the side walls being located a predetermined distance from a top surface of the internal floor portion forming a gap, the plurality of inner side walls, the side walls of the outer housing and the inner side walls forming an inner access corridor in the upper interior cavity between the inner periphery of the outer housing and an outer periphery of the inner housing, the outer housing 
 Haberle (US 2017/0094949), Greenwood et al. (US 2012/0111278), and Gou (US 2008/0029035) disclose a similar bird feeder as the claimed invention.  However, the prior arts lack the teaching of the bird feeder having a combination of structural limitations such as mentioned above and to modify the prior arts to meet the claimed limitations would be an improper hindsight reasoning.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRINH T NGUYEN whose telephone number is (571)272-6906.  The examiner can normally be reached on Monday-Friday 7:00-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/TRINH T NGUYEN/         Primary Examiner, Art Unit 3644